


110 HR 1011 : Virginia Ridge and Valley Act of

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1011
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 24, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To designate additional National Forest
		  System lands in the State of Virginia as wilderness or a wilderness study area,
		  to designate the Kimberling Creek Potential Wilderness Area for eventual
		  incorporation in the Kimberling Creek Wilderness, to establish the Seng
		  Mountain and Bear Creek Scenic Areas, to provide for the development of trail
		  plans for the wilderness areas and scenic areas, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Virginia Ridge and Valley Act of
			 2007. 
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Designation of additional National Forest System lands
				in Jefferson National Forest, Virginia, as wilderness or a wilderness study
				area.
					Sec. 3. Designation of Kimberling Creek Potential Wilderness
				Area, Jefferson National Forest, Virginia.
					Sec. 4. Designation of Seng Mountain and Bear Creek Scenic
				Areas, Jefferson National Forest, Virginia.
					Sec. 5. Trail plan and development.
				
			2.Designation of
			 additional National Forest System lands in Jefferson National Forest, Virginia,
			 as wilderness or a wilderness study area
			(a)Designation of
			 wildernessSection 1 of
			 Public Law
			 100–326 (102 Stat. 584;
			 16 U.S.C.
			 1132 note), as amended by Public Law 106–471 (114 Stat. 2057),
			 is further amended—
				(1)in the matter
			 preceding paragraph (1), by striking System— and inserting
			 System:;
				(2)by striking
			 certain at the beginning of paragraphs (1) through (8) and
			 inserting Certain;
				(3)by striking the semicolon at the end of
			 paragraphs (1) through (6) and inserting a period;
				(4)by striking
			 ; and at the end of paragraph (7) and inserting a period;
			 and
				(5)by adding at the
			 end the following new paragraphs:
					
						(9)Certain lands in
				the Jefferson National Forest, which comprise approximately 3,743 acres, as
				generally depicted on the map entitled Brush Mountain and Brush Mountain
				East and dated October 2007, and which shall be known as the Brush
				Mountain East Wilderness.
						(10)Certain lands in the Jefferson National
				Forest, which comprise approximately 4,794 acres, as generally depicted on the
				map entitled Brush Mountain and Brush Mountain East and dated
				February 2007, and which shall be known as the Brush Mountain
				Wilderness.
						(11)Certain lands in the Jefferson National
				Forest, which comprise approximately 4,223 acres, as generally depicted on the
				map entitled Seng Mountain and Raccoon Branch and dated February
				2007, and which shall be known as the Raccoon Branch Wilderness.
						(12)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,270 acres, as generally depicted on the
				map entitled Stone Mountain and dated February 2007, and which
				shall be known as the Stone Mountain Wilderness.
						(13)Certain lands in the Jefferson National
				Forest, which comprise approximately 8,470 acres, as generally depicted on the
				map entitled Hunting Camp Creek and Garden Mountain and dated
				February 2007, and which shall be known as the Hunting Camp Creek
				Wilderness.
						(14)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,291 acres, as generally depicted on the
				map entitled Hunting Camp Creek and Garden Mountain and dated
				February 2007, and which shall be known as the Garden Mountain
				Wilderness.
						(15)Certain lands in the Jefferson National
				Forest, which comprise approximately 5,476 acres, as generally depicted on the
				map entitled Mountain Lake Additions and dated February 2007,
				and which are hereby incorporated in the Mountain Lake Wilderness designated by
				section 2(6) of the Virginia Wilderness Act of 1984 (Public Law
				98–586; 98 Stat. 3105).
						(16)Certain lands in the Jefferson National
				Forest, which comprise approximately 308 acres, as generally depicted on the
				map entitled Lewis Fork Addition and Little Wilson Creek
				Additions and dated February 2007, and which are hereby incorporated in
				the Lewis Fork Wilderness designated by section 2(3) of the Virginia Wilderness
				Act of 1984 (Public Law 98–586; 98 Stat.
				3105).
						(17)Certain lands in the Jefferson National
				Forest, which comprise approximately 1,845 acres, as generally depicted on the
				map entitled Lewis Fork Addition and Little Wilson Creek
				Additions and dated February 2007, and which are hereby incorporated in
				the Little Wilson Creek Wilderness designated by section 2(5) of the Virginia
				Wilderness Act of 1984 (Public Law 98–586; 98 Stat.
				3105).
						(18)Certain lands in the Jefferson National
				Forest, which comprise approximately 2,249 acres, as generally depicted on the
				map entitled Shawvers Run Additions and dated February 2007, and
				which are hereby incorporated in the Shawvers Run Wilderness designated by
				paragraph (4).
						(19)Certain lands in the Jefferson National
				Forest, which comprise approximately 1,203 acres, as generally depicted on the
				map entitled Peters Mountain Addition and dated February 2007,
				and which are hereby incorporated in the Peters Mountain Wilderness designated
				by section 2(7) of the Virginia Wilderness Act of 1984 (Public Law
				98–586; 98 Stat. 3105).
						(20)Certain lands in the Jefferson National
				Forest, which comprise approximately 263 acres, as generally depicted on the
				map entitled Kimberling Creek Additions and Potential Wilderness
				Area and dated February 2007, and which are hereby incorporated in the
				Kimberling Creek Wilderness designated by section 2(2) of the Virginia
				Wilderness Act of 1984 (Public Law 98–586; 98 Stat.
				3105).
						.
				(b)Designation of
			 wilderness study areaSection
			 6(a) of the Virginia Wilderness Act of 1984 (Public Law
			 98–586; 98 Stat. 3108) is amended—
				(1)by
			 striking certain at the beginning of paragraphs (1) through (4)
			 and inserting Certain;
				(2)by striking the semicolon at the end of
			 paragraphs (1) and (2) and inserting a period;
				(3)by striking
			 ; and at the end of paragraph (3) and inserting a period;
			 and
				(4)by adding at the
			 end the following new paragraph:
					
						(5)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,226 acres, as generally depicted on a
				map entitled Lynn Camp Creek Wilderness Study Area and dated
				February 2007, and which shall be known as the Lynn Camp Creek Wilderness Study
				Area.
						.
				(c)Maps and legal
			 descriptions
				(1)FilingAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall file with the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives a map and legal description of each wilderness area designated
			 or expanded by the amendments made by subsection (a) and of the Lynn Camp Creek
			 Wilderness Study Area designated by the amendment made by subsection
			 (b).
				(2)Force and
			 effectThe maps and legal
			 descriptions referred to in paragraph (1) shall have the same force and effect
			 as if included in this Act, except that the Secretary of Agriculture may
			 correct clerical and typographical errors in the maps and descriptions. In the
			 case of any discrepancy between the acreage specified in the amendments made by
			 subsection (a) or (b) and the corresponding map filed under paragraph (1), the
			 map shall control.
				(3)AvailabilityThe maps and legal descriptions referred to
			 in paragraph (1) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service.
				(d)Administration
				(1)New wilderness
			 areasSubject to valid
			 existing rights, the Secretary of Agriculture shall administer the lands in the
			 Jefferson National Forest designated as a new wilderness area by the amendments
			 made by subsection (a) in accordance with this section and the Wilderness Act
			 (16 U.S.C. 1131 et
			 seq.), except that, with respect to such lands, any reference
			 in the Wilderness Act to the effective date of that Act shall be deemed to be a
			 reference to the date of the enactment of this Act.
				(2)Expanded
			 wilderness areasSubject to
			 valid existing rights, the Secretary of Agriculture shall administer the lands
			 in the Jefferson National Forest designated as wilderness and incorporated into
			 an existing wilderness area by the amendments made by subsection (a) in
			 accordance with this section, the Wilderness Act (16 U.S.C. 1131 et
			 seq.), and other laws applicable to that wilderness area,
			 except that, with respect to such lands, any reference in the Wilderness Act to
			 the effective date of that Act shall be deemed to be a reference to the date of
			 the enactment of this Act.
				3.Designation of
			 Kimberling Creek Potential Wilderness Area, Jefferson National Forest,
			 Virginia
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16
			 U.S.C. 1131 et seq.), certain lands in the Jefferson National
			 Forest, which comprise approximately 349 acres, as generally depicted on the
			 map entitled Kimberling Creek Additions and Potential Wilderness
			 Area and dated February 2007, are designated as a potential wilderness
			 area for eventual incorporation in the Kimberling Creek Wilderness designated
			 by section 2(2) of the Virginia Wilderness Act of 1984 (Public Law
			 98–586; 98 Stat. 3105).
			(b)Map and legal
			 descriptions
				(1)FilingAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall file with the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives a map and legal description of potential wilderness
			 area.
				(2)Force and
			 effectThe map and legal
			 description referred to in paragraph (1) shall have the same force and effect
			 as if included in this Act, except that the Secretary of Agriculture may
			 correct clerical and typographical errors in the map and description. In the
			 case of any discrepancy between the acreage specified in subsection (a) and the
			 map filed under paragraph (1), the map shall control.
				(3)AvailabilityThe map and legal description referred to
			 in paragraph (1) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service.
				(c)ManagementExcept as provided in subsection (d) and
			 subject to valid existing rights, the Secretary of Agriculture shall manage the
			 potential wilderness area as wilderness pending its incorporation in the
			 Kimberling Creek Wilderness.
			(d)Ecological
			 Restoration
				(1)In
			 generalFor purposes of
			 ecological restoration (including the elimination of non-native species,
			 removal of illegal, unused, or decommissioned roads, and any other activities
			 necessary to restore the natural ecosystems in the potential wilderness area),
			 the Secretary of Agriculture may use motorized equipment and mechanized
			 transport in the potential wilderness area until its incorporation in the
			 Kimberling Creek Wilderness.
				(2)LimitationTo
			 the maximum extent practicable, the Secretary shall use the minimum tool or
			 administrative practice necessary to accomplish ecological restoration with the
			 least amount of adverse impact on wilderness character and resources.
				(e)Wilderness
			 DesignationThe potential
			 wilderness area shall be designated as wilderness and incorporated in the
			 Kimberling Creek Wilderness on the earlier of—
				(1)the date on which
			 the Secretary of Agriculture publishes in the Federal Register notice that the
			 conditions in the potential wilderness area that are incompatible with the
			 Wilderness Act (16
			 U.S.C. 1131 et seq.) have been removed; or
				(2)the date that is
			 five years after the date of the enactment of this Act.
				(f)AdministrationSubject to valid existing rights, upon
			 incorporation of the lands designated as wilderness under subsection (e) in the
			 Kimberling Creek Wilderness, the Secretary of Agriculture shall administer the
			 lands in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and other
			 laws applicable to that wilderness area, except that, with respect to such
			 lands, any reference in the Wilderness Act to the effective date of that Act
			 shall be deemed to be a reference to the date on which the lands are designated
			 as wilderness under subsection (e).
			4.Designation of
			 Seng Mountain and Bear Creek Scenic Areas, Jefferson National Forest,
			 Virginia
			(a)EstablishmentThe
			 following National Forest System lands in the State of Virginia are hereby
			 designated as National Scenic Areas (in this section referred to as the
			 scenic areas):
				(1)Certain lands in
			 the Jefferson National Forest, which comprise approximately 5,192 acres, as
			 generally depicted on the map entitled Seng Mountain and Raccoon
			 Branch and dated October 2007, and which shall be known as the Seng
			 Mountain National Scenic Area.
				(2)Certain lands in the Jefferson National
			 Forest, which comprise approximately 5,128 acres, as generally depicted on the
			 map entitled Bear Creek and dated February 2007, and which shall
			 be known as the Bear Creek National Scenic Area.
				(b)Maps and legal
			 descriptions
				(1)FilingAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall file with the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives a map and legal description of each of the scenic areas.
				(2)Force and
			 effectThe maps and legal
			 descriptions referred to in paragraph (1) shall have the same force and effect
			 as if included in this Act, except that the Secretary of Agriculture may
			 correct clerical and typographical errors in the maps and descriptions. In the
			 case of any discrepancy between the acreage specified in subsection (a) and the
			 corresponding map filed under paragraph (1), the map shall control.
				(3)AvailabilityThe maps and legal descriptions referred to
			 in paragraph (1) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service.
				(c)Purposes of
			 scenic areasThe scenic areas are established for the purposes
			 of—
				(1)ensuring the
			 protection and preservation of scenic quality, water quality, natural
			 characteristics, and water resources;
				(2)protecting
			 wildlife and fish habitat, consistent with paragraph (1);
				(3)protecting areas
			 that may develop characteristics of old-growth forests; and
				(4)providing a
			 variety of recreation opportunities, consistent with the preceding
			 paragraphs.
				(d)Administration
				(1)In
			 generalThe Secretary of Agriculture shall administer the scenic
			 areas in accordance with this section and the laws and regulations generally
			 applicable to the National Forest System. In the event of conflict between this
			 section and other laws and regulations, this section shall take
			 precedence.
				(2)Consistent
			 useThe Secretary shall only allow such uses of the scenic areas
			 as the Secretary finds will further the purposes for which the scenic areas are
			 established.
				(e)Management
			 planWithin two years after the date of the enactment of this
			 Act, the Secretary of Agriculture shall develop a management plan for the
			 scenic areas consistent with this section. The management plan shall be
			 developed as an amendment to the land and resource management plan for the
			 Jefferson National Forest, except that nothing in this section requires the
			 Secretary to revise the land and resource management plan for the Jefferson
			 National Forest pursuant to section 6 of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1604).
			(f)RoadsAfter
			 the date of the enactment of this Act, no roads shall be established or
			 constructed within the scenic areas, except that this prohibition shall not be
			 construed to deny access to private lands or interests therein in the scenic
			 areas.
			(g)Vegetation
			 managementNo timber harvest shall be allowed within the scenic
			 areas, except as the Secretary of Agriculture finds necessary in the control of
			 fire, insects, and diseases and to provide for public safety and trail access.
			 Notwithstanding the preceding sentence, the Secretary may engage in vegetation
			 manipulation practices for maintenance of existing wildlife clearings and
			 visual quality. Firewood may be harvested for personal use along perimeter
			 roads under such conditions as the Secretary may impose.
			(h)Motorized
			 travelMotorized travel shall not be permitted within the scenic
			 areas, except that the Secretary of Agriculture may authorize motorized travel
			 within the scenic areas—
				(1)as
			 necessary for administrative use in furtherance of the purposes of this
			 section;
				(2)in
			 support of wildlife management projects in existence as of the date of the
			 enactment of this Act; and
				(3)on Forest Development Roads 9410 and 84b
			 during deer and bear hunting seasons and on that portion of Forest Development
			 Road 6261 designated on the map referred to in subsection (a)(2) as open
			 seasonally during deer and bear hunting seasons.
				(i)FireWildfires
			 in the scenic area shall be suppressed in a manner consistent with the purposes
			 of this section, using such means as the Secretary of Agriculture considers
			 appropriate.
			(j)Insects and
			 diseaseInsect and disease outbreaks may be controlled in the
			 scenic areas to maintain scenic quality, prevent tree mortality, reduce hazards
			 to visitors, or protect private lands.
			(k)WaterThe
			 Secretary of Agriculture shall administer the scenic areas so as to maintain
			 and enhance water quality.
			(l)Mining
			 withdrawalSubject to valid existing rights, all federally owned
			 lands in the scenic areas are withdrawn from location, entry, and patent under
			 the mining laws of the United States and from leasing claims under the mineral
			 and geothermal leasing laws of the United States, including amendments to such
			 laws.
			5.Trail plan and
			 development
			(a)Trail
			 planThe Secretary of Agriculture shall establish a trail plan
			 for National Forest System lands described in this subsection in order to
			 develop the following:
				(1)Hiking and equestrian trails on the lands
			 in the Jefferson National Forest designated as wilderness by the amendments
			 made by section 2(a), in a manner consistent with the Wilderness Act (16 U.S.C.
			 1131 et seq.).
				(2)Nonmotorized recreation trails within the
			 Seng Mountain and Bear Creek Scenic Areas designated by section 4.
				(b)ConsultationThe Secretary of Agriculture shall
			 establish the trail plan in consultation with interested parties.
			(c)Implementation
			 reportNot later than two years after the date of the enactment
			 of this Act, the Secretary of Agriculture shall submit to Congress a report on
			 the implementation of the trail plan, including the identification of priority
			 trails for development.
			(d)Trail
			 requiredThe Secretary of
			 Agriculture shall develop a sustainable trail, using a contour curvilinear
			 alignment, to provide for non-motorized travel along the southern boundary of
			 the Raccoon Branch Wilderness established by section 1(11) of Public Law
			 100–326, as added by (2)(a) of this Act, connecting to Forest Development Road
			 49352 in Smyth County, Virginia.
			(e)Motorized access
			 in emergenciesThe
			 designation of lands as wilderness or a wilderness study area by an amendment
			 made by this section does not prohibit the use of motor vehicles, motorized
			 equipment, or motorboats or the landing of aircraft or other forms of
			 mechanical transport, on the designated lands when required in connection with
			 an emergency involving the health and safety of persons, including search and
			 rescue efforts or the response to an Amber Alert.
			
	
		
			Passed the House of
			 Representatives October 23, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
